 



Exhibit 10.61
AMENDMENT NO. 5 TO
PATENT AND TECHNOLOGY LICENSE AGREEMENT
DATED JULY 31, 1994
     This is AMENDMENT NO. 5 effective this 13th day of NOVEMBER December, 2006,
to the Patent and Technology License Agreement dated July 20, 1994 (as amended,
the AGREEMENT) is between THE BOARD OF REGENTS OF THE UNIVERSITY OF TEXAS SYSTEM
(BOARD), an agency of the State of Texas, on behalf of THE UNIVERSITY OF TEXAS
M. D. ANDERSON CANCER CENTER (MDA), located at 1515 Holcombe Boulevard, Houston,
Texas 77030, and INTROGEN THERAPEUTICS, INC., a Texas corporation, located at
301 Congress Avenue, Suite 1850, Austin, Texas 78701 (LICENSEE).
RECITALS

A.   BOARD is the owner of several new inventions (collectively, these new
inventions are referred to as Technologies Numbered 37-42).   B.   LICENSEE is
interested in developing and commercializing new technologies directed to the
treatment of cancer, and other threatening diseases, to which end LICENSEE, MDA
and BOARD entered into the AGREEMENT noted hereinabove.   C.   LICENSEE wishes
to add Technologies Numbered 37-42 under PATENT RIGHTS as defined in Section 2.3
of the AGREEMENT.   D.   And, BOARD wishes to grant LICENSEE rights to
Technologies Numbered 37-42 to promote its practical development for the benefit
of the MDA’s patients and for the benefit of the people of the state of Texas.

NOW, THEREFORE, in consideration for the mutual covenants contained herein, the
sufficiency of which is hereby acknowledged, the parties hereby agree to the
following:

1.   Revised Attachment A to the AGREEMENT is hereby deleted in its entirety and
replaced with the Attachment A for AMENDMENT NO. 5 (attached hereto).   2.   The
definitions set forth in the AGREEMENT shall apply in this AMENDMENT NO. 5,
except to the extent that a definition herein is specific to this AMENDMENT NO.
5.   3.   The terms and provisions of the AGREEMENT shall remain in full force
and effect, provided, however, that in the event of a conflict in the terms and
conditions between this AMENDMENT NO. 4 and the AGREEMENT, AMENDMENT NO. 4 shall
prevail.   4.   Together, this AMENDMENT NO. 5 and the AGREEMENT constitute the
entire agreement between the parties in connection with the subject matter
hereof and supersedes all prior and contemporaneous agreements, understandings,
negotiations and discussions, whether oral or written, of the parties.

            /s/ NW          

 



--------------------------------------------------------------------------------



 



Introgen Therapeutics, Inc. Amendment No. 5
Page 2
     IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this AMENDMENT NO. 5.

                THE BOARD OF REGENTS FOR THE
UNIVERSITY OF TEXAS SYSTEM
    INTROGEN THERAPEUTICS, INC.

    By:   /s/ John Mendelsohn     By:   /s/ J. David Encos, Jr.       John
Mendelsohn, M.D.     J. DAVID ENCOS, JR.      President
M. D. Anderson Cancer Center

    SR. VICE PRESIDENT


  Date:   12/13/06     Date:   11/14/06      

                THE UNIVERSITY OF TEXAS
M. D. ANDERSON CANCER CENTER
    Reviewed and Approved by
UTMDACC Legal Services for
UTMDACC Signature:
    By:   /s/ Leon Leach    /s/ D. Fountain      Leon Leach     11/19/06     
Executive Vice President
M.D. Anderson Cancer Center  

        Date:   11/27/06          

          APPROVED AS TO CONTENT:
      By:   /s/ Christopher C. Capelli         Christopher C. Capelli, M.D.     
  Vice President, Technology Transfer
      Date:  11/14/06       Approved
as to form
      /s/ NW       NW/LS           

 



--------------------------------------------------------------------------------



 



Introgen Therapeutics, Inc. Amendment No. 5
Page 3
     ATTACHMENT A
AMENDMENT NO. 5
[*]
     [*] Certain information on this attachment has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 